DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 29, 2022 was filed prior to the mailing date of the present first Official action on the merits.  The submission complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Objections
Claim 10 is objected to because of the following informalities: Applicant’s dependent claim 10 recites in part “wherein the electronic device includes a device selected from the group of”.  The aforementioned claim language is missing a transitional phrase, e.g., comprising, consisting essentially of or consisting of.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant’s dependent claim 21 recites in part “wherein the first portion comprises polyimide, polyethylene terephthalate, polytetrafluoroethylene, and…”.  The aforementioned claim language is not clear.  Does the claimed first portion comprises all of the aforementioned polymeric materials?  Or, does the claimed first portion comprise at least one or one or more or any one of the aforementioned polymeric materials?  A determination cannot be made because the aforementioned claim language is not clear.
For this reason, Applicant’s dependent claim 21 is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For purposes of examination, examiner will interpret the aforementioned claim language to mean “wherein the first portion comprises polyimide, polyethylene terephthalate, or polytetrafluoroethylene”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-12 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2018/160663 A2 to 3M Innovative Properties Company (hereinafter “Dolezal”) (copy included herewith) in view of United States Patent No. 9,659,832 B2 to Giorgini et al. (hereinafter “Giorgini”).

Referring to Applicant’s independent claim 1 and dependent claim 21, Dolezal teaches an abrasive article (See Abstract; page 25, ll. 3-4; FIG. 1; the abrading tool of Dolezal is equivalent to Applicant’s claim term “an abrasive article”) comprising: a body (page 25, ll. 3-4; page 52, ll. 13-22, 25-27, 29-30; page 53, ll. 5-7, 14, 27-34; page 54, ll. 14-16, 18-19; page 57, ll. 15-18, 31-33; FIGS. 1, 4-7, 9 and 10; the consumable abrasive product or CAP of Dolezal is equivalent to Applicant’s claim term “a body”); an electronic assembly coupled to the body (page 52, ll. 13-22, 25-27, 29-30; page 53, ll. 5-7, 14, 27-34; page 54, ll. 14-16, 18-19; page 57, ll. 15-18, 31-33; FIGS. 4-7, 9 and 10; all of the sensors, ADC, communication unit, data storage unit, RFID tag, RFID communication unit, control unit and RFID member of Dolezal are equivalent to Applicant’s claim term “an electronic assembly”), wherein the electronic assembly comprises: an electronic device (page 52, ll. 13-22, 25-27, 29-30; page 53, ll. 5-7, 14, 27-34; page 54, ll. 14-16, 18-19; page 57, ll. 15-18, 31-33; FIGS. 4-7, 9 and 10; all of the sensors, ADC, communication unit, data storage unit, RFID tag, RFID communication unit, control unit and RFID member of Dolezal are equivalent to Applicant’s claim term “an electronic device”).
Although Dolezal teaches the electronic assembly coupled to the body (page 52, ll. 13-22, 25-27, 29-30; page 53, ll. 5-7, 14, 27-34; page 54, ll. 14-16, 18-19; page 57, ll. 15-18, 31-33; FIGS. 4-7, 9 and 10 of Dolezal), Dolezal does not teach explicitly “a first portion disposed between the body and the communication device, wherein the first portion comprises a material having an average relative magnetic permeability of not greater than 15” according to Applicant’s claim language.
However, Giorgini teaches a method of making an electronic assembly with a reactive hot-melt adhesive composition (See Abstract of Giorgini).  In at least one embodiment, Giorgini teaches an exemplary multi-layered assembly is shown in FIG. 1 (col. 12, ll. 22-23 of Giorgini).  Giorgini teaches the assembly includes a first substrate and a second substrate (col. 12, ll. 23-25; the first and second substrates of Giorgini are equivalent to Applicant’s claim terms “a first portion” and “a second portion” respectively).  Giorgini teaches the assembly includes at least one electronic component located between the first and second substrates (col. 12, ll. 25-27 of Giorgini).  Giorgini teaches further the assembly can include more than one electronic component as shown in FIG. 1 (col. 12, ll. 27-29; FIG. 1 of Giorgini).  More particularly, Giorgini teaches the electronic component may be placed between the first substrate and second substrate in such a way as to be in direct or indirect electrical communication with the conductive layers (col. 12, ll. 36-40; FIG. 1 of Giorgini).  In the alternative, Giorgini teaches direct communication can be intimate contact and indirect communication can be through a conductive material or medium (col. 12, ll. 40-42; FIG. 1 of Giorgini).  Giorgini teaches the assembly can include a variety of electronics components (col. 12, ll. 53-54; FIG. 1 of Giorgini).  Giorgini teaches exemplary electronics components include light emitting diodes (LEDs), organic LEDs, high brightness LEDs, radiation frequency identification (RFID) tags, electrochromatic displays, electrophoretic displays, batteries, sensors, solar cells, and photovoltaic cells (col. 12, ll. 54-58; FIG. 1 of Giorgini).  By adhering and sealing the substrates together, Giorgini teaches the electronic component(s) are protected from elements such as moisture, UV radiation, oxygen, and off-gases from the materials in the assembly (col. 12, ll. 59-64; FIG. 1 of Giorgini).  Prior to applying the adhesive, Giorgini teaches either of a first substrate and a second substrate has at least one electronic component thereon (col. 13, ll. 18-20; FIG. 1 of Giorgini).  Once coated with the adhesive, Giorgini teaches the first substrate is contacted with a second substrate (col. 13, ll. 20-21; FIG. 1 of Giorgini).  Giorgini teaches the second substrate may be of the same or different material relative to that of the first substrate (col. 13, ll. 21-23; FIG. 1 of Giorgini).  For example, Giorgini teaches exemplary substrates include flexible films such as polyethylene terephthalate (col. 13, ll. 41-43, 52; FIG. 1 of Giorgini), and woven webs and non-woven webs such as polyimide fibers (col. 13, ll. 64-65; col. 13, l. 67 – col. 14, l. 2; FIG. 1 of Giorgini).  There is a reasonable expectation the electronic assembly of Dolezal can be modified to adopt the substrate enclosure taught by Giorgini.  Although Dolezal teaches utilizing a debris shield to protect a worker utilizing the abrading tool (page 51, ll. 28-37 of Dolezal), the debris shield of Dolezal does not necessarily protect the electronic assembly and/or electronic device of Dolezal like the sealed dual substrate enclosure taught by Giorgini (col. 12, ll. 23-29, 36-42, 53-64; FIG. 1 of Giorgini).  During use, the sealed dual substrate enclosure taught by Giorgini would protect the electronic assembly and/or electronic device of Dolezal under the various conditions taught by Giorgini (col. 12, ll. 59-64 of Giorgini).  For this reason, a person having ordinary skill in the art would be motivated to modify the electronic assembly and/or electronic device of Dolezal and adopt the sealed dual substrate enclosure taught by Giorgini.  A person having ordinary skill in the art would be motivated to do so given the sealed dual substrate enclosure taught by Giorgini would protect the electronic assembly and/or electronic device of Dolezal under the various conditions taught by Giorgini (col. 12, ll. 59-64 of Giorgini).
	With respect to the sealed dual substrate enclosure taught by Dolezal as modified by Giorgini, Dolezal as modified by Giorgini teaches the sealed dual substrate enclosure comprises a second portion different from the first portion (col. 13, ll. 20-23; FIG. 1; Giorgini teaches the second substrate may be of the same or different material relative to that of the first substrate), wherein the first portion and second portion are part of a package of the electronic assembly (col. 12, ll. 23-29, 36-42, 53-64; FIG. 1 of Giorgini), wherein the first portion comprises polyethylene terephthalate (col. 13, ll. 41-43, 52; FIG. 1 of Giorgini) and further wherein the second portion comprises polyimide (col. 13, ll. 64-65; col. 13, l. 67 – col. 14, l. 2; FIG. 1 of Giorgini).  With respect to the claim language “the first portion defines a lesser volume as compared to the second portion”, where the only difference between the teachings of Dolezal as modified by Giorgini and the aforementioned claim language is a recitation of relative dimensions of Applicant’s claimed first and second portions and an enclosure having the aforementioned claimed dimension(s) would not perform differently than the sealed dual substrate enclosure of Dolezal as modified by Giorgini, Applicant’s aforementioned claim language and claimed first and second portions are not patentably distinct from the sealed dual substrate enclosure of Dolezal as modified by Giorgini. MPEP 2144.04 [R-10.2019] (IV),(A)

Referring to Applicant’s claim 2, Dolezal as modified by Giorgini teaches the electronic assembly comprises a first portion and a second portion (col. 12, ll. 23-29, 36-42, 53-64; FIG. 1; the first and second substrates of Giorgini are equivalent to Applicant’s claim terms “a first portion” and “a second portion” respectively).  The claimed recitation “wherein the first portion comprises a first average relative magnetic permeability and the second portion comprises a second average relative magnetic permeability, and wherein the first average relative magnetic permeability is different than the second average relative magnetic permeability” is inherent within and/or obvious in light of the teachings of Dolezal as modified by Giorgini.  Dolezal as modified by Giorgini teach utilizing the identical materials, e.g., polyethylene terephthalate (col. 13, ll. 41-43, 52; FIG. 1 of Giorgini) and polyimide (col. 13, ll. 64-65; col. 13, l. 67 – col. 14, l. 2; FIG. 1 of Giorgini), as Applicant’s claimed materials for the claimed first and second portions.  The polyethylene terephthalate and polyimide of Dolezal as modified by Giorgini and Applicant’s claimed polyethylene terephthalate and polyimide cannot have mutually exclusive properties. MPEP 2112.01 [R-10.2019] (II)  For this reason, the claimed recitation “wherein the first portion comprises a first average relative magnetic permeability and the second portion comprises a second average relative magnetic permeability, and wherein the first average relative magnetic permeability is different than the second average relative magnetic permeability” is inherent within and/or obvious in light of the teachings of Dolezal as modified by Giorgini.

Referring to Applicant’s claim 3, the claimed recitation “1) a magnetic permeability difference value (ΔMP = MP2/MP1) within a range of at least 1.1 and not greater than 100, wherein MP1 is the first average relative magnetic permeability and MP2 is the second average relative magnetic permeability; 2) a dielectric difference value (ΔDV = DV1/DV2) of at least 1.1 and not greater than 1000, wherein DV1 is the first average dielectric value of the first portion and DV2 is the second average dielectric value of the second portion; 3) a reflection difference value (ΔRFR = RFR1/REFR2) of at least 1.1 and not greater than 100, wherein RFR1 is a RF reflectance of the first portion and RFR2 is a RF reflectance of the second portion; or 4) a combination thereof” is inherent within and/or obvious in light of the teachings of Dolezal as modified by Giorgini.  Dolezal as modified by Giorgini teach utilizing the identical materials, e.g., polyethylene terephthalate (col. 13, ll. 41-43, 52; FIG. 1 of Giorgini) and polyimide (col. 13, ll. 64-65; col. 13, l. 67 – col. 14, l. 2; FIG. 1 of Giorgini), as Applicant’s claimed materials for the claimed first and second portions.  The polyethylene terephthalate and polyimide of Dolezal as modified by Giorgini and Applicant’s claimed polyethylene terephthalate and polyimide cannot have mutually exclusive properties. MPEP 2112.01 [R-10.2019] (II)  For this reason, the claimed recitation “1) a magnetic permeability difference value (ΔMP = MP2/MP1) within a range of at least 1.1 and not greater than 100, wherein MP1 is the first average relative magnetic permeability and MP2 is the second average relative magnetic permeability; 2) a dielectric difference value (ΔDV = DV1/DV2) of at least 1.1 and not greater than 1000, wherein DV1 is the first average dielectric value of the first portion and DV2 is the second average dielectric value of the second portion; 3) a reflection difference value (ΔRFR = RFR1/REFR2) of at least 1.1 and not greater than 100, wherein RFR1 is a RF reflectance of the first portion and RFR2 is a RF reflectance of the second portion; or 4) a combination thereof” is inherent within and/or obvious in light of the teachings of Dolezal as modified by Giorgini.

Referring to Applicant’s claim 4, the claimed recitation “1) a first average relative magnetic permeability of the first portion within a range of at least 1 and not greater than 15 for electromagnetic radiation of at least 3 kHz and not greater than 300 GHz, and a second average relative magnetic permeability of the second portion within a range of at least 1 and not greater than 15 for electromagnetic radiation of at least 3 kHz and not greater than 300 GHz.
2) a first portion comprising a first dielectric value of at least 1 and not greater than 20, and wherein the second portion comprises a second dielectric value of at least 1 and not greater than 20, and wherein the first dielectric value is different than the second dielectric value;
3) a first RF reflectance of the first portion of at least 50% and not greater than 90% for electromagnetic radiation of at least 3 kHz and not greater than 3GHz, and a second RF reflectance of the second portion of not greater than 40% for electromagnetic radiation of at least 3 kHz and not greater than 300 GHz; or 4) a combination thereof” is inherent within and/or obvious in light of the teachings of Dolezal as modified by Giorgini.  Dolezal as modified by Giorgini teach utilizing the identical materials, e.g., polyethylene terephthalate (col. 13, ll. 41-43, 52; FIG. 1 of Giorgini) and polyimide (col. 13, ll. 64-65; col. 13, l. 67 – col. 14, l. 2; FIG. 1 of Giorgini), as Applicant’s claimed materials for the claimed first and second portions.  The polyethylene terephthalate and polyimide of Dolezal as modified by Giorgini and Applicant’s claimed polyethylene terephthalate and polyimide cannot have mutually exclusive properties. MPEP 2112.01 [R-10.2019] (II)  For this reason, the claimed recitation “1) a first average relative magnetic permeability of the first portion within a range of at least 1 and not greater than 15 for electromagnetic radiation of at least 3 kHz and not greater than 300 GHz, and a second average relative magnetic permeability of the second portion within a range of at least 1 and not greater than 15 for electromagnetic radiation of at least 3 kHz and not greater than 300 GHz.
2) a first portion comprising a first dielectric value of at least 1 and not greater than 20, and wherein the second portion comprises a second dielectric value of at least 1 and not greater than 20, and wherein the first dielectric value is different than the second dielectric value;
3) a first RF reflectance of the first portion of at least 50% and not greater than 90% for electromagnetic radiation of at least 3 kHz and not greater than 3GHz, and a second RF reflectance of the second portion of not greater than 40% for electromagnetic radiation of at least 3 kHz and not greater than 300 GHz; or 4) a combination thereof” is inherent within and/or obvious in light of the teachings of Dolezal as modified by Giorgini.

Referring to Applicant’s claim 6, Dolezal as modified by Giorgini teaches the first portion is disposed between the body and the electronic assembly and is in direct contact with the body (col. 12, ll. 23-29, 36-42, 53-64; FIG. 1 of Giorgini).

Referring to Applicant’s claim 7, Dolezal as modified by Giorgini teaches further comprising a second portion different than the first portion (col. 12, ll. 23-25; col. 13, ll. 21-23 of Giorgini), wherein the second portion is overlying the first portion (col. 12, ll. 23-29, 36-42, 53-64; FIG. 1 of Giorgini). 

Referring to Applicant’s claim 8, Dolezal as modified by Giorgini teaches the electronic device is disposed between the first portion and the second portion (col. 12, ll. 23-29, 36-42, 53-64; FIG. 1 of Giorgini).

Referring to Applicant’s claim 9, Dolezal as modified by Giorgini teaches the electronic assembly is surrounded by the first portion and the second portion (col. 12, ll. 23-29, 36-42, 53-64; FIG. 1 of Giorgini).

Referring to Applicant’s claim 10, Dolezal as modified by Giorgini teaches the electronic device (page 52, ll. 13-22, 25-27, 29-30; page 53, ll. 5-7, 14, 27-34; page 54, ll. 14-16, 18-19; page 57, ll. 15-18, 31-33; FIGS. 4-7, 9 and 10 of Dolezal) includes a device selected from the group of an electronic tag (page 53, ll. 29-30; the RFID tag of Dolezal is equivalent to Applicant’s claim term “an electronic tag”), electronic memory (page 41, ll. 20-23; page 52, l. 18, 25-27; the data storage unit of Dolezal is equivalent to Applicant’s claim term “electronic memory”), a sensor (page 52, l. 17, 19, 29-30; page 53, ll. 5-7, 14 of Dolezal), an analog-to-digital converter (page 41, ll. 20-23; page 52, ll. 17-18 of Dolezal), a transmitter (page 59, ll. 21-23; the RFID tag of Dolezal is equivalent to Applicant’s claim term “a transmitter”), a receiver (page 41, ll. 20-24; page 43, l. 16; the communication unit of Dolezal is equivalent to Applicant’s claim term “a receiver”), a transceiver (page 59, l. 34 – page 60, l. 7 of Dolezal), an antenna (page 53, ll. 29-30, 34-35; page 57, ll. 23-27; page 58, ll. 3-5, 7-9 of Dolezal), a near-field communication device (page 2, ll. 5-13; page 52, ll. 17-18, 20-22; page 53, ll. 33-34 of Dolezal), a display (page 41, ll. 20-23 of Dolezal), an optical device (page 41, ll. 20-23; page 42, ll. 4-14 of Dolezal), or any combination thereof (page 41, ll. 20-23; page 52, ll. 17-19 of Dolezal).

Referring to Applicant’s claim 11, Dolezal as modified by Giorgini teaches the electronic device comprises at least one of a sensor (page 52, l. 17, 19, 29-30; page 53, ll. 5-7, 14 of Dolezal), a passive near-field communication device (passive NFC) (page 45, ll. 1-4 of Dolezal), or any combination thereof (page 41, ll. 20-23; page 52, ll. 17-19 of Dolezal). 

Referring to Applicant’s claim 12, With respect to the claimed recitation “the first portion is surrounding at least 10% and not greater than 90% of a total surface area of the electronic device as viewed in cross- section”, where the only difference between the teachings of Dolezal as modified by Giorgini and the aforementioned claim language is a recitation of relative dimensions of Applicant’s claimed first and second portions and an enclosure having the aforementioned claimed dimension(s) would not perform differently than the sealed dual substrate enclosure of Dolezal as modified by Giorgini, Applicant’s aforementioned claim language and claimed first and second portions are not patentably distinct from the sealed dual substrate enclosure of Dolezal as modified by Giorgini. MPEP 2144.04 [R-10.2019] (IV),(A)

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2018/160663 A2 to 3M Innovative Properties Company (hereinafter “Dolezal”) (copy included herewith) in view of United States Patent No. 9,659,832 B2 to Giorgini et al. (hereinafter “Giorgini”) as applied to claim 1 above, and further in view of United States Pre-Grant Patent Application Publication No. 2007/0197229 A1 to Kalliola et al. (hereinafter “Kalliola”).

Referring to Applicant’s claim 5, Dolezal teaches an abrasive article (See Abstract; page 25, ll. 3-4; FIG. 1; the abrading tool of Dolezal is equivalent to Applicant’s claim term “an abrasive article”) comprising: a body (page 25, ll. 3-4; page 52, ll. 13-22, 25-27, 29-30; page 53, ll. 5-7, 14, 27-34; page 54, ll. 14-16, 18-19; page 57, ll. 15-18, 31-33; FIGS. 1, 4-7, 9 and 10; the consumable abrasive product or CAP of Dolezal is equivalent to Applicant’s claim term “a body”); an electronic assembly coupled to the body (page 52, ll. 13-22, 25-27, 29-30; page 53, ll. 5-7, 14, 27-34; page 54, ll. 14-16, 18-19; page 57, ll. 15-18, 31-33; FIGS. 4-7, 9 and 10; all of the sensors, ADC, communication unit, data storage unit, RFID tag, RFID communication unit, control unit and RFID member of Dolezal are equivalent to Applicant’s claim term “an electronic assembly”), wherein the electronic assembly comprises: an electronic device (page 52, ll. 13-22, 25-27, 29-30; page 53, ll. 5-7, 14, 27-34; page 54, ll. 14-16, 18-19; page 57, ll. 15-18, 31-33; FIGS. 4-7, 9 and 10; all of the sensors, ADC, communication unit, data storage unit, RFID tag, RFID communication unit, control unit and RFID member of Dolezal are equivalent to Applicant’s claim term “an electronic device”).
Although Dolezal as modified by Giorgini teaches the electronic device is configured for wireless communication (page 28, ll. 5-9 of Dolezal), Dolezal as modified by Giorgini does not teach explicitly the wireless communication has “a minimum effective communication range of at least 0.3 meters and a minimum data transmission rate of at least 4 kbps” according to Applicant’s claim language.
However, Kalliola teaches a system for indicating the relative direction of a target object or location as determined from the current position of a wireless communication device (See Abstract of Kalliola).  Kalliola teaches it is known that short-range wireless networks provide communication solutions that avoid some of the problems seen in large cellular networks. Bluetooth™ is an example of a short-range wireless technology quickly gaining acceptance in the marketplace (par. [0004] of Kalliola).  Kalliola teaches further it is known that a Bluetooth™ enabled WCD transmits and receives data at a rate of 720 Kbps within a range of 10 meters, and may transmit up to 100 meters with additional power boosting (par. [0004] of Kalliola).  As Dolezal as modified by Giorgini teaches the wireless communication taught therein includes a Bluetooth™ interface (page 28, ll. 5-9 of Dolezal), there is a reasonable expectation the wireless communication of Dolezal as modified by Giorgini exhibits and possesses both the communication range and data transmission rate known for Bluetooth™ according to Kalliola’s teachings.  For this reason, a person having ordinary skill in the art before the effective filing date of the present application would recognize and appreciate the wireless communication of Dolezal as modified by Giorgini exhibits and possesses both the communication range and data transmission rate known for Bluetooth™ according to Kalliola’s teachings.  The communication range and data transmission rate taught by Dolezal as modified by Giorgini and Kalliola render obvious Applicant’s claimed ranges.  The communication range taught by Dolezal as modified by Giorgini and Kalliola lies within Applicant’s claimed range of “at least 0.3 meters”. MPEP 2144.05 [R-10.2019] (I)  The data transmission rate taught by Dolezal as modified by Giorgini and Kalliola lies within Applicant’s claimed range of “at least 4 kbps”. MPEP 2144.05 [R-10.2019] (I)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS J CHRISTIE whose telephone number is (571)270-3478. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ross J. Christie/
Assistant Examiner, Work Group 1731

/PEGAH PARVINI/Primary Examiner, Art Unit 1731